The Attorney General of Texas
                                                    Dectn.ber    13.     1984
JIM MA-ITOX
Attorney General

                                Ronorable  Michael G, Mask                        OpiOiOn No.       J&f-2,+3
Supreme Court BuildIn           County Attorney
 ‘. 0. BOX 12546                3rd Floor                                         Re:      Whether a sheriff       has dis-
 .ustin. TX. 76711.2546         Jack County Courthouse                            cretion     to    refuse    to enter       a
a12l4752501
                                Jacksboro,  Texas   ‘16056                        probation      revocation     warrant     in
Telex 910/674-1387
                                                                                  a state      computer     under   article
 elecoQisr 51214750266
                                                                                   23.09,   Code of Criminal      Procedure

 714 Jackson. Suite 700         Dear Mr. Mask:
 -Was.   TX. 75202-4506
  lU742.6944
                                       You have asked whether a county sheriff                  has discretion       to refuse
                                to enter       into    the state      computer    system arrest       warrants     which have
  824 Alberta Ave.. Suite 166   been     properly       issued    by the     county     court    against     defendants       for
  3 Paso. TX. 79905-2793        failure     to appear or for probation           revocation.       The computer system in
 ?)15/533-3484
                                question      is the Texas Crime Information               Center computer       [hereinafter
                                TCIC], which Is matntained              by the Texas Department            of Public     Safety
      Texas. Suite 760          (hereinafter        DPS] fsc the collection         of outstanding       warrants    issued by
 Houston. TX. 77002-3111        Texas officials           and which facilitates          the arrest      of wanted persons
 713n23aea                      statewide.         You ha\‘e specifically        asked whether article          23.09 of the
                                Code of        Criminal      Procedure    has any bearing          on the      scope    of    the
                                sheriff’s       .discretlon     to refuse    entry of Jack County warrants               In the
 808 Broadway. Suite 312
 Lubbock. TX. 79401-3479
                                TCIC.       Article       23.09    of   the    Code    of    Criminal     Procedure       simply
  KW747.5236                    states:       “Capiases      for a defendant      may be issued       to as many counties
                                as the district          or county attorney      may direct.”

 4309 N. Tenth, Suite 8
  UcAllen, TX. 76601-1665
                                        The director     DE the DPS has authority             to formulate      plans    and
  ;12/662-4647                  means of cooperating        with sheriffs     and local    peace officers      throughout
                                Texas     for   the appr,ahension       of criminals.        V.T.C.S.     art.   4413(21).
                                Sheriffs      and constables      are made “associate        members” of the DPS for
  ?OOMain Plaza, Suite 400
                                purposes      of any rights      and privileges      which may be granted          to such
  jan Antonio, TX. 762052797
                                officers      by such s Late agency.        V.T.C.S.    art.    4413(19).      We believe
 51212254191
                                that a sheriff’s        authority     to subscribe    to the TCIC pursuant           to DPS
                                regulations      is authorized     under the statutes.
  4” Equal Opporlunilyl
  Affirmatiw Action Employer            In our opinic~r.,     if  the sheriff     does not have     the available
                                personnel    to assume custody of a person found outside         his county.    the
                                sheriff    would have authority       in the first    instance not to enter    such
                                person’s    name in tt.e system.       Pursuant to the operating     msnual issued
                                by the Texas Department of Public Safety,           any entry into the TCIC by a
                                law enforcement       aggzncy must be accompanied       by the promise   that such
                                agency will     retrieve   a prisoner    from~ anywhere in the state.

                                         We do not believe      that a Texas      county sheriff       can be compelled   to
                                 enter    warrants  in the      TCIC if,  in      his reasonable        discretion,  making



                                                                    p.   1093
Honorable    Michael     G. Hank - Page 2              (Jn* 249




 such entries       is not justified       under the circumstances.         Article    23.09
 simply    provides       that   a capir.a may be directed         to the arresting       law
enforcement        officials      of any county       designated     by the prosecuting
attorney.       Once a capias         cones   into   the hands of a sheriff.          he is
under an obligation            to make 41 reasonable     effort    to execute   such writ.
V.T.C.S.     arts.     6866. 6873; Ccmde Grim. Proc.          art.  2.13.   Under article
 2.16 of the Code of Criminal             Procedure    a county     sheriff   may be fined
.up to $200 for failing           “from neglect”     to execute     an arrest   varrant    or
other    legal   process.

        If   the prosecuting      attorney    wishes   to have an arrest      warrant
delivered      to another    county    in which a vanted     person   is known to be
found,     the clerk    of the court       may issue    such capias    to the county
sheriff      of such county       pursuant    to article    23.09   of   the Code of
Criminal      Procedure   without    tie necessity    of making any entry      in the
TCIC computer system.

                                         ,S-UMMARY

                 A  county   sherii’f           has   discretion      to   withhold
             entry    of   warrant8            into    a    statewide      computer
             syetam.




                                                         JIM      MATTOX                   -
                                                         Attorney  General     of     Texas

TOM GREEN
First Assistant        Attorney      General

DAVID R. RICRAFDS
Executive Assistant         Attorney     General

RECK GILPIN
Chairman, Opinion        Comittee

Prepared    by Rick     Gilpin
Assistant    Attorney      General

APPROVED:
OPINION COMMITTEE

Rick   Gilpin,    Chairman
Colin    Carl
Susan Garrison
Tony Guillory
Jim Hoellinger
Jennifer     Riggs
Nancy Sutton



                                                p.    1094